Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 18, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Drawings
The drawings are objected to because the same reference numerals used to identify features in Fig. 3 are used to identify modifications of those features in Fig. 4.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

Claim Rejections - 35 USC § 102
Claim(s) 1-5 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen, US 4,987,795.  Nguyen discloses a gas turbine engine (col. 2, line 65), comprising: 
a rotatable shaft (34); and 
a cover (62) substantially covering an end (54) of the rotatable shaft, the cover including a passageway (66, 70) fluidly coupled from outside the rotatable shaft to inside the rotatable shaft, the cover further including a fin (72) configured to prevent oil from entering the passageway (col. 3, lines 53-63).

Claims 1-8 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US 2,818,047.  Powell discloses a gas turbine engine (col. 1, line 15), comprising: 
a rotatable shaft (12); and 
a cover (15-19) substantially covering an end of the rotatable shaft, the cover including a passageway (16, 17a, 17b) fluidly coupled from outside the rotatable shaft to inside the rotatable shaft, the cover further including a fin (20) configured to prevent oil from entering the passageway (col. 2, lines 5-27),
wherein Fig. 1 shows the cover includes a wall (15) covering substantially the entire end of the rotatable shaft,
wherein: the wall includes an outer surface facing outside the rotatable shaft and an inner surface facing inside the rotatable shaft, and the cover includes a hub (17) projecting from the inner surface of the wall,
wherein Fig. 1 shows the hub is concentric with an engine central longitudinal axis,
wherein the passageway includes an axial section (17a, 17b) extending along an engine central longitudinal axis from the outer surface to a location within the hub,
wherein the passageway includes a plurality of radial sections (19) extending in a direction substantially perpendicular to the engine central longitudinal axis between the axial section and an outer diameter of the hub,
wherein Fig. 1 shows the outer diameter of the hub provides the fin, and the outer diameter of the hub adjacent the fin has a greater radial dimension than the outer diameter of the hub adjacent the plurality of radial sections,
wherein Fig. 1 shows the fin is axially between the plurality of radial sections and the inner surface of the wall.

Claim Rejections - 35 USC § 103
Claims 9-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Ramshaw, US 4,467,585.  Powell discloses a gas turbine engine comprising every limitation of the claims except for a second fin.  At Fig. 1, Ramshaw shows a second fin (2, 3) on hub 4, and shows passageway radial sections in the hub between the fins.  Ramshaw teaches at col. 6, lines 3-65 including the second fin in order to improve oil separation effectiveness.  It would have been obvious to one of ordinary skill in the art to modify the gas turbine engine of Powell by including a second fin in order to improve oil separation effectiveness as taught by Ramshaw.
At Fig. 1, Ramshaw shows concave, U-shaped channels formed between the fins (1, 2, 3), wherein a minimum radial dimension of the outer diameter of the hub (4) is on the centerline of the second channel.

Allowable Subject Matter
Claims 14, 16 & 17are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura, Edwards, Fontaine and Selikov each disclose a cover for a rotatable shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679